Citation Nr: 0003101	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
Chapter 30 educational assistance benefits in the amount of 
$2,742.94.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



REMAND

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 decision from the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO), Committee on Waivers and Compromises (hereinafter 
"Committee"), which denied the appellant's request for a 
waiver of the recovery of his Chapter 30 educational benefits 
in the amount of $2,742.94.  

In February 1998, the Board remanded the appellant's claim 
for the scheduling of a hearing before a Member of the Board 
at the RO.  A hearing was held in July 1998 before the 
undersigned.  In November 1998, the Board again remanded the 
appellant's claim in light of his testimony and statements 
contesting the validity of the debt at issue.  

In a supplemental statement of the case, issued in June 1999 
and reporting the issue solely as "waiver of Chapter 30 
indebtedness," the RO indicated that a "paid and due 
letter" had been sent to the appellant on June 10, 1999.  
The record does not contain a copy of this letter or any 
evidence that the RO fully reviewed the validity of the debt 
and prepared a written decision fully justifying the validity 
of the debt, as ordered in the July 1998 remand from the 
Board.  Further, the Board ordered that the appellant's 
request for waiver again be referred to the Committee.  There 
is no evidence of record that such was done.  Further, there 
is no notice to the appellant, of record, of his right to 
appeal any decision made with respect to the validity of the 
debt.  

In general, when remand orders are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  To ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1. The RO should carefully review the 
validity of the debt created by the 
overpayment of Chapter 30 educational 
assistance benefits and, if the RO 
believes the debt to be valid, prepare a 
written decision fully justifying the 
validity of the debt.  A copy of any 
decision by the RO on the issue of 
validity of the debt should be included 
with the claims file.  

2. After completing any further development 
of the record indicated, the RO should 
again refer the appellant's request for a 
waiver of indebtedness to the Committee.  

3. If a waiver is denied, the appellant must 
be informed of his right to also appeal 
the decision with respect to the validity 
of the debt.  

4. If any claim remains denied, the 
appellant should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The appellant should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




